Citation Nr: 0919802	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left kidney 
disorder.

6.  Entitlement to service connection for right knee pain.

7.  Entitlement to service connection for a spot on the lung.

8.  Entitlement to service connection for sinus disorder.

9.  Entitlement to a compensable disability rating for a 
scar, status post removal of a mass from the right axilla.

10.  Entitlement to a compensable disability rating for a 
scar of the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1976 and from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran perfected her appeal in this case in April 2005.  
At that time she maintained that she should have been given 
consideration for a rating for allergic rhinitis.  The Board 
notes that the Veteran raised the issue of entitlement to 
service connection for a sinus disorder at the time she 
submitted her current claim in June 2004.  She did not make 
any reference to allergic rhinitis at that time.

The Board notes that allergic rhinitis represents a different 
diagnosis than that of a sinus disorder.  Further, the 
criteria used to rate the disability is completely different 
than that used to evaluate sinus disorders.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514, and Diagnostic Code 6522 
(2008).  As such, the issue of allergic rhinitis represents a 
different issue that has not yet been adjudicated or 
certified on appeal.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Accordingly, the issue is referred to the RO for such 
further development as may be required.

The Veteran's appeal was certified to the Board by way of a 
letter dated June 23, 2008.  The letter advised the Veteran 
that she had 90 days to, inter alia, submit additional 
evidence to the Board.  The Veteran elected to submit VA 
treatment records, covering a period from July 1998 to July 
2008, directly to the Board.  The records were received at 
the Board in August 2008.  

The above evidence was received at the Board within the 90 
day period; however, the Veteran did not waive consideration 
of the evidence by the agency of original jurisdiction (AOJ) 
in the first instance.  See 38 C.F.R. § 20.1304(c) (2008).  
As the Veteran's case must be remanded for additional 
development, the AOJ will have the opportunity to consider 
the evidence in the first instance.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran did not identify any sources of treatment for the 
issues on appeal when she submitted her claim for benefits in 
June 2004.  Further, she did not identify any source of 
medical evidence after the RO wrote to her to request that 
she either provide medical evidence in support of her claim 
or identify the records for VA to obtain on her behalf in 
July 2004.

As noted in the Introduction, the Veteran submitted VA 
treatment records directly to the Board in August 2008.  The 
records covered a period from July 1998 to July 2008.  In 
addition, the Veteran gave a history of VA treatment at the 
time of her General Medical examination in August 2004.  She 
reported that she had a lump removed from her right breast at 
a VA facility in 1992.  Clearly, the Veteran has received 
medical treatment from VA, both prior to and during the 
pending claim.  

The General Medical examination report also noted that the 
Veteran reported treatment for a urinary tract infection that 
may be related to her left kidney issue in February 2004.  
The treatment was said to be at a facility named 
"Enterprise."  Again, the Veteran has not identified a 
private source of treatment for any of her claimed issues.  
She must be contacted and asked to identify all dates of VA, 
and private treatment, so that outstanding pertinent medical 
records can be obtained and associated with the claims 
folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2008).  VA's duty 
must be understood as a duty to assist the Veteran in 
developing her claim, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
(citing to Woods, 1 Vet. App. at 193).  The Veteran must 
assist VA by identifying outstanding VA records so they can 
be obtained and by either providing the private records or 
authorizing VA to obtain them on her behalf.  

The Veteran was afforded several VA examinations in the 
development of her claim in 2004.  Her audiology examination 
from August 2004 included the results of an audiogram and 
speech recognition testing.  The Veteran's results did not 
meet the requirements for consideration as a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385 (2008).  
The Veteran also gave a history of intermittent tinnitus that 
the VA examiner opined was not related to service.  

The Veteran was also afforded a VA eye examination.  The 
Veteran was diagnosed with several conditions, such as 
presbyopia and myopia, that are not considered to be 
disabilities.  The examiner also found that the Veteran had 
an early cataract formation.  Although, the examiner opined 
that the conditions were not related to the Veteran's 
military service, he was not provided with the Veteran's 
service treatment records (STRs) and claims folder for review 
as part of the examination.  Accordingly, the Veteran should 
be afforded another eye examination, where the claims folder, 
with the STRs, is available for review by the examiner.  

Finally, the Veteran was afforded a VA general medical 
examination in August 2004.  The examiner provided a detailed 
and lengthy review of entries from the Veteran's STRs.  The 
examiner noted that there was no evidence of a left kidney 
disorder on examination.  A sinus disorder was not noted on 
examination.  The Veteran gave a history of injury to her 
right knee in service and the examiner reported this; 
however, there is no evidence of any such injury in the STRs.  
The Veteran had x-ray evidence of degenerative joint disease 
(DJD) at the time of the examination.  The examiner also 
noted the results of a pulmonary function test (PFT) that 
found no evidence of an obstructive lung defect but could not 
rule out a restrictive defect.  The examiner then provided a 
diagnosis of chronic obstructive pulmonary disease (COPD) 
without any basis for the diagnosis.  The examiner also 
reported that a chest x-ray showed calcified granulomas at 
the right base and said they were probably a residual of an 
old infection.  The examiner did not provide any further 
information as to whether this represented a current disorder 
or not.  Finally, the examiner noted the results of a sleep 
study and that it supported a diagnosis of sleep apnea.

The examiner did not address the issue of nexus for the 
Veteran's DJD of the right knee.  Although the STRs are 
negative for any type of right knee injury, the Veteran is 
competent to provide lay evidence of injuring her right knee 
during physical training.  The possibility of such an event 
would be consistent with the duties related to her 
requirement for physical fitness in service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  Further, the lack of contemporaneous 
medical records does not, in and of itself, make the 
Veteran's evidence not credible.  See Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The issue of whether 
a right knee injury in service was the cause of the DJD, 
diagnosed years later is a medical question.  This must be 
addressed by a new VA examination.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

As noted, the examiner provided a diagnosis of COPD despite 
the lack of such a finding on the PFT.  The examiner also 
noted the results of the calcified granulomas on the chest x-
ray.  The STRs do show several instances of treatment for 
complaints of shortness of breath (SOB).  At times the 
impression or assessment was asthma or familial asthma and 
medication was prescribed for treatment, however, the 
condition was not noted at the time of the Veteran's 
discharge in 1984.  Also, the PFT noted that the Veteran had 
no obstructive defect and asthma is rated as an obstructive 
airway disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2008).  The Veteran must be examined and an opinion provided 
as to whether any currently diagnosed respiratory disorder 
can be related to her military service.  Further, an opinion 
must be obtained as to whether the calcified granulomas 
represent any type of impairment.  See Barr, 21 Vet. App. 
311.  

The Veteran has stated that she developed sleep apnea in 
service.  Several STR entries note that she sought medication 
to help her sleep.  An entry from May 1976 noted that she 
wanted something to help her sleep because she was on shift 
work.  Another entry from March 1978 noted she reported 
difficulty sleeping.  There is no assessment of sleep apnea 
in service.  An opinion is required to address the question 
of whether the currently diagnosed sleep apnea is related to 
her military service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
Veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  The 
RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran that are not already of 
record.  

2.  After completion of the above, 
the Veteran should be afforded an 
eye examination.  The claims folder 
must be made available to the 
examiner, in conjunction with the 
examination.  All necessary tests 
should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.

The examiner should identify any 
disorders of the eyes that may be 
present.  The examiner is further 
requested to offer an opinion as to 
whether there is at least a 50 
percent probability or greater that 
any such diagnosed disorder is 
related to the Veteran's service.  
The examiner should provide a 
complete rationale for all 
conclusions reached.

3.  The Veteran should be scheduled 
for a VA examination to determine 
the nature and extent of her claimed 
right knee disorder.  The claims 
folder must be made available to the 
examiner, in conjunction with the 
examination.  All necessary tests 
should be conducted which the 
examiner deems necessary.  The 
examiner should review the results 
of any testing prior to completion 
of the report.

The examiner should identify any 
disorders of the right knee that may 
be present and fully describe the 
manifestations of any right knee 
disorder that is present.  The 
examiner is further requested to 
offer an opinion as to whether there 
is at least a 50 percent probability 
or greater that any such diagnosed 
disorder is related to the Veteran's 
service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  The Veteran should be afforded a 
VA respiratory examination.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary by the examiner should be 
performed and the results included 
in the examination report.  

The examiner is requested to 
identify the presence of any lung 
disorder.  This would include a 
determination as to whether the 
presence of the calcified 
granulomas, as noted on x-ray in 
service and at the time of the VA 
general medical examination in 
August 2004, represents any current 
disability.  The examiner is further 
requested to provide an opinion 
whether there is a 50 percent 
probability or greater that: 1) any 
current lung disorder can be related 
to the Veteran's military service; 
and 2) whether the Veteran's sleep 
apnea can be related to her military 
service.  

The report of examination should 
include the complete rationale for 
all opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the Veteran and her 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


